Citation Nr: 1438999	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-22 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The Veteran served on active duty from July 1987 to October 1993.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was scheduled for a Board hearing in November 2012, but failed to appear and has not requested that it be rescheduled.  Accordingly the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d). 

The Board remanded the claim in December 2012 for further development and consideration.  In a February 2014 decision, the Board denied service connection for PTSD, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder for further evidentiary development.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.


FINDING OF FACT

The most probative evidence of record indicates that the Veteran does not have an acquired psychiatric disorder that is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided by letter dated in June 2008. 

Concerning the duty to assist, the record includes service treatment records (STRs), post-service treatment records, VA examination reports and lay statements.

The Board remanded the claim in December 2012 and February 2014 to obtain additional treatment records and schedule the Veteran for an examination.  Treatment records were requested, and a VA examination was conducted with additional opinion obtained.  The agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004



II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.    38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that his diagnosed acquired psychiatric disorders are related to either his period of service in Southeast Asia from June 1992 to June 1993 or witnessing service members assassinated at Clark Air Force Base in 1990.

Service treatment records (STRs) are negative for treatment or diagnoses of an acquired psychiatric disorder.  The STRs do note treatment for alcohol abuse.  On the February 1993 separation examination, a psychiatric evaluation was normal.  Alcohol dependence was diagnosed.  In September 1993, the Veteran's medical records were reviewed and he was medically qualified for worldwide duty.  

Treatment reports from Springbrook Hospital, dated in April 2008 noted that the Veteran was hospitalized due to safety and mood stabilization.  The records note a diagnosis of bipolar mood disorder and cocaine abuse.  VA treatment records from June 2008 show treatment for bipolar disorder and depression.

VA treatment records in May 2012 show that the Veteran was diagnosed with dysthymic disorder and anxiety disorder and the record also reflects diagnoses of bipolar disorder.  An August 2012 VA telephone encounter note reveals a diagnosis of anxiety and substance abuse, alcohol and cannabis.

A VA examination was conducted in July 2013.  The examiner stated that the validity of the current examination was limited as there were numerous times throughout the interview that the Veteran decline to provide the necessary details, such as when he was asked to describe his current life stressors.  At one point when he was being asked to provide specific examples regarding his claimed PTSD symptoms he feigned falling asleep by stopping mid-sentence, leaning forward, putting his hands on his face, closing his eyes, and snoring.  When the examiner asked if he wanted to discontinue the interview, he opened his eyes, sat straight up, said he was fine, and stated that he wanted to continue the interview.  However, he continued to evade providing specific examples of PTSD-related symptoms.  The Veteran reported having been convicted of approximately 13 felonies and 32 misdemeanors including first degree assault, burglary, selling stolen property and having multiple driving under the influence offenses.  The examiner noted that, given the Veteran's overall pattern of behaviors including the long history of criminality, and his highly volatile interpersonal style, including frequent fights   and aggressiveness suggest he may have a personality disorder.  However, the examiner would not make the diagnosis given the limitations of validity of the information that the Veteran provided.  

After a review of the Veteran's claims file and an examination, the examiner stated that the Veteran's medical records are inconsistent regarding whether he met the criteria for bipolar mood disorder or whether substance abuse was the cause of his symptoms.  The examiner noted that there is no evidence and it is not likely that his possible mood disorder or possible personality disorder was caused by or the result of military service or that they were permanently exacerbated by his military service.  

In a May 2014 addendum, the examiner reiterated that the Veteran's medical records are inconsistent regarding whether he meets the criteria for a psychiatric disorder or if those symptoms are caused by his substance use.  The examiner   noted that the Veteran's substance abuse started at age 13, predating service.  The examiner noted that there is no evidence that the Veteran had a mood problem while in service.  The examiner opined that any claimed psychiatric disorders are less likely caused by or the result of your military service. 

Review of the evidence above shows the Veteran has been variously diagnosed with several psychiatric disorders.  Accordingly, the first element of service connection - medical evidence of a current disability - is met.  However, 38 U.S.C.A. §§ 105 and 1110 preclude compensation for primary substance abuse disabilities and secondary disabilities that result from primary substance abuse.  See also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Further, the Veteran has not been diagnosed with a psychosis, so the presumptive provisions of 38 C.F.R. § 3.309(a) are not for application. 

Thus, the question in this case is whether the Veteran's current psychiatric disorder is related to his military service.  On this point, the most probative opinion of record is that of the July 2013 VA examiner, who determined that the Veteran's psychiatric disability, however diagnosed, is not related to service.  The VA examiner's opinion was rendered following review of the claims file and examination of the Veteran, and included a rationale for the conclusions reached.  Therefore, his opinion is probative of the issue on review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

To the extent the Veteran contends that he has a current psychiatric disorder that is related to service, as a lay person he is not competent to opine on matters requiring medical expertise, such as the etiology of psychiatric conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, the Board finds at this time that the Veteran's account of experiencing psychiatric symptoms due to in-service events is not credible.  The July 2013 examiner noted that he was often evasive in answering questions and he even feigned falling asleep at one point during the examination.  The examiner noted that the Veteran's inability or unwillingness to provide specific details about his symptoms prevented the examiner from rendering a diagnosis of PTSD.  The examiner also noted that due to the Veteran's behavior during the examination as well as his significant criminal history, any prior self-reported symptoms of PTSD should be interpreted cautiously.  Further, the Veteran has provided an inconsistent account of his claimed stressor.  In this regard, in a July 2008 VA treatment report he indicated he saw two Americans killed by Philippine soldiers outside of the gate.  During his VA examination, however, he indicated that soldiers from various countries were on base and the people killed were Koreans soldiers.  In sum, the Veteran is not shown to be a reliable historian, and his accounts of in-service events and psychiatric symptomatology related thereto is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

In light of the above, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


